             Case 1:18-cv-01071-LY Document 30 Filed 05/30/19 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

JAMES COOK,                                          )
                                                     )
        Plaintiff,                                   )
                                                     )
        v.                                           )       Case No. 1:18-cv-1071-LY
                                                     )
CHW GROUP, INC. d/b/a Choice Home                    )
Warranty,                                            )
                                                     )
        Defendant.                                   )

               NOTICE OF TENTATIVE EXTRA-JUDICIAL RESOLUTION

        Plaintiff, JAMES COOK, on behalf of himself and Defendant, CHW GROUP d/b/a

CHOICE HOME WARRANTY (individually, “CHW” and together with Plaintiff, the “Parties”),

with CHW’s notice and permission, hereby notifies the Court that the Parties have reached a

tentative extra-judicial resolution of the Parties’ differences and disputes in the above-captioned

matter, in full.     A notice of dismissal will be filed separately.

        The Parties are in the process of negotiating and executing a formal written agreement that

memorializes the foregoing and will advise the Court and file all other necessary paperwork

relating thereto in due course. In the meantime, Plaintiff, on behalf of the Parties, respectfully

requests that the Court stay all pending deadlines and rulings on all pending motions in this case

until further notice, along with granting all other relief and entering all other orders as the Court

deems just and appropriate.




                                  [INTENTIONALLY LEFT BLANK]



                                                     1
          Case 1:18-cv-01071-LY Document 30 Filed 05/30/19 Page 2 of 2




                                             RESPECTFULLY SUBMITTED,

DATED: May 30, 2019                          By:/s/ Michael S. Agruss ____ __
                                                    Michael S. Agruss
                                                    Agruss Law Firm, LLC
                                                    4809 N. Ravenswood Ave, Suite 419
                                                    Chicago, IL 60640
                                                    Tel: 312-224-4695
                                                    Fax: 312-253-4451
                                                    michael@agrusslawfirm.com
                                                    Attorney for Plaintiff




                                   CERTIFICATE OF SERVICE
       I certify that on May 30, 2019, a true and correct copy of the foregoing document was

electronically filed with the Court’s CM/ECF system to be sent via the electronic notification

system to all counsel of record.

                                      By: /s/ Michael S. Agruss
                                             Michael S. Agruss




                                                2
